Citation Nr: 0909210	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
septoplasty.

2.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
residuals of right foot fracture.

3.  Entitlement to service connection for residuals of a 
right leg injury.

4.  Entitlement to service connection for cervical spine 
degenerative arthritis.

5.  Entitlement to service connection for lumbar spine 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1941 to July 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The issues of entitlement to service connection for cervical 
spine degenerative arthritis and lumbar spine degenerative 
arthritis are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show residuals of 
septoplasty.

2.  The evidence of record does not show a current diagnosis 
of a bilateral hip condition.

3.  The evidence of record does not show residuals of a right 
leg injury.




CONCLUSIONS OF LAW

1.  Residuals of septoplasty were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A bilateral hip condition was not incurred in or 
aggravated by active military service, may not be presumed to 
have been so incurred, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Residuals of a right leg injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in May 2004, August 2004, and October 
2004, advised the appellant of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  
Dingess/Hartman, 19 Vet. App. at 485-486.  However, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service treatment records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The appellant was afforded a VA 
examination to determine the presence, etiology, and severity 
of his residuals of septoplasty.  The appellant was not 
provided an examination for his claimed bilateral hip 
condition.  However, because the evidence of record did not 
indicate a current diagnosis of a bilateral hip condition, an 
examination was not necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

A.  Residuals of Septoplasty

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the appellant served on active duty from March 
1941 to July 1945.

Service treatment records, dated in April 1944, noted that 
the appellant complained of trouble breathing through his 
left nostril; a condition that he claimed had been present 
for a few years.  The appellant further complained that he 
developed left-sided headaches, especially after colds, and 
an inability to recover from colds within a normal period of 
time.  The diagnosis was a markedly deviated septum to the 
left with an undetermined cause.  Later that same month, the 
appellant underwent elective surgery to correct the deviated 
septum.  A surgical note, dated on April 24, 1944, noted that 
the appellant left the operating room in "excellent 
condition."

A May 1994 progress note indicated that the appellant's 
septum was "healing nicely."  The remainder of the 
appellant's service treatment records were negative for 
complaints of or treatment for a deviated septum or residuals 
of the septoplasty.

In September 2004, the appellant underwent a VA examination 
to determine the presence and severity of his deviated septum 
or any residuals of the inservice septoplasty.  As reported 
by the appellant, he had no history of injuries and was not 
aware of any symptoms prior to the April 1944 septoplasty.  
After the septoplasty, the appellant stated that he had no 
further problems breathing through his nose.  Moreover, the 
appellant stated that he did not notice any evidence of 
sinusitis, nasal airway obstruction, or allergies.

Upon physical examination, the examiner found some white 
squamous debris in the appellant's left ear canal that was 
clean, without odor, and occluding the left tympanic 
membrane. The appellant's right ear canal and tympanic 
membrane were normal.  The appellant reported a sensation of 
having fluid in the left ear and treated it by pouring hot 
water in his ear.  The appellant did not report any 
discomfort during paranasal sinus palpation.  Additionally, 
the intranasal airways were deemed adequate and there were no 
masses present.  The examiner stated the appellant was 
without symptoms since the inservice septoplasty and that:

[t]he [appellant] had undergone an 
elective septoplasty...without incident 
and has good results in that he has no 
difficulty breathing through his nose.  
He appears to have a minor external 
otitis manifesting as a sensation of 
moisture, which in turn is probably 
because the [appellant] continues to put 
water in his ear to clear up the 
moisture symptoms and that there does 
not appear to be any lesions present on 
examination of the external ear after 
irrigation and reexamination.

After a longitudinal review of the appellant's remaining 
post-service treatment records, the Board found no further 
complaints of or treatment for residuals of the inservice 
septoplasty.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent credible 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for residuals of septoplasty have not been 
presented and the appeal is denied.  

The appellant's statements can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the appellant's statements, as a lay 
person, are not competent evidence to establish that a 
relationship exists between his current symptoms and his 
inservice septoplasty or to otherwise assert medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence that the 
appellant is currently experiencing symptoms relating to his 
inservice septoplasty, the preponderance of the evidence is 
against the claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 
B.  Bilateral Hip Condition

A noted above, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson, 12 Vet. App at 253; see also Pond, 12 Vet App. at 
346.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).
Herein, the appellant is seeking service connection for a 
bilateral hip condition, to include as secondary to his 
service-connection right foot fracture residuals.

After review of the appellant's service and post-service 
treatment records, the Board was unable to locate any 
treatment for a bilateral hip condition.  Moreover, the 
medical evidence of record did not include a current 
diagnosis of a bilateral hip condition.  Absent competent 
medical evidence reflecting the presence of the claimed 
disability, a basis upon which to establish service 
connection for a bilateral hip condition has not been 
presented and the appeal is denied.  Brammer, 3 Vet. App. at 
225.

To the extent that the appellant believes that he has a 
bilateral hip condition, the Board notes that as a layman, 
his statements are not competent medical evidence on the 
diagnosis of a disorder.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions of medical diagnoses cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan, 7 Vet. App. at 365.

As the preponderance of the evidence is against the service 
connection claim for a bilateral hip condition, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

C.  Residuals of a Right Leg Injury

A noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

As noted in his service treatment records, in April 1944, 
while the appellant was unloading a ship on assigned duty, an 
unknown quantity of lumber fell from a hoisted sling, 
striking a large beam.  This beam then moved, pinning the 
appellant's right foot underneath.  As a result of this 
incident, the appellant incurred a simple, complete fracture 
of the medial portion of his right tarsal scaphoid bone.  He 
was placed in an immobilizing cast covering his right foot 
and lower leg up to his knee.  Several of the remainder of 
the appellant's service treatment reports referred to this 
incident, but did not describe any residuals concerning his 
right leg, nor was a diagnosis of right leg injury residuals 
provided.

Between March 1965 and January 1976, the appellant under went 
3 VA examinations and one orthopedic examination in order to 
assess the then current condition of his right foot injury 
residuals.  The resulting examination reports did not include 
discussions of residuals of a right leg injury.  Moreover, a 
radiographic report in January 1976 demonstrated that the 
appellant had some old avulsion-type fractures that had been 
dislodged from the malleoli and were not united; however, no 
mention was made of residuals of a right leg injury.

After review of the remainder of the appellant's post-service 
treatment records, the Board was unable to locate any 
treatment for residuals of a right leg injury.  Moreover, the 
post-service evidence of record did not include a current 
diagnosis of residuals of a right leg injury.  Absent 
competent medical evidence reflecting the presence of the 
claimed disability, a basis upon which to establish service 
connection for residuals of a right leg injury has not been 
presented and the appeal is denied.  Brammer, 3 Vet. App. at 
225.

The appellant's statements can provide competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to what symptoms he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, the appellant's statements, as a lay 
person, are not competent evidence to establish a diagnosis 
of residuals of a right leg injury or to otherwise assert 
medical causation between any current symptoms and the 
inservice incident.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of competent medical evidence that the 
appellant is currently experiencing symptoms relating to his 
inservice right leg injury, the preponderance of the evidence 
is against the claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for residuals of septoplasty is denied.

Service connection for a bilateral hip condition is denied.

Service connection for residuals of a right leg injury is 
denied.


REMAND

Herein, the appellant is seeking entitlement to service 
connection for cervical and lumbar spine degenerative 
arthritis.  

The appellant underwent a VA examination in September 2004 to 
determine the presence, severity, and etiology of these 
disorders.  The examiner diagnosed the appellant's condition 
as degenerative arthritis of the cervical and lumbrosacral 
spine.  The examiner then opined that these disorders were 
not directly related to service, but were rather the result 
of the normal progression of aging.  With that said however, 
the examiner did not determine what relationship, if any, 
there was between the appellant's current diagnoses of 
cervical and/or lumbar spine degenerative arthritis and his 
service-connection right foot fracture residuals.  As such, 
the Board is without sufficient medical evidence to decide 
whether the appellant's service-connected right foot fracture 
residuals aggravated his non-service-connected cervical 
and/or lumbar spine degenerative arthritis beyond the natural 
progression of the non-service-connected disorders.  
McLendon, 20 Vet. App. at 81; see also 38 C.F.R. § 3.310.  
Accordingly, a medical opinion is required.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.):

1.  The RO must provide appropriate VCAA 
notice to the appellant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for cervical spine 
degenerative arthritis and lumbar spine 
degenerative arthritis during the course 
of this appeal.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
All indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, 
including the appellant's service medical 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
appellant's current cervical spine 
degenerative arthritis and/or lumbar spine 
degenerative arthritis is/are related to 
or aggravated by the appellant's service-
connected residuals of a right foot 
fracture.  A complete rationale for all 
opinions expressed, to include citation to 
specific medical documents in the claims 
file and supporting clinical findings, 
must be included in the examination 
report.  The report prepared must be 
typed.

4.  RO must notify the appellant that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


